UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of February2015 Commission File Number: 000-27974 CIMATRON LIMITED (Translation of registrant’s name into English) 11 Gush Etzion Street, Givat Shmuel 54030, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1): Yes oNo x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7): o CONTENTS Attached as Exhibit 99.1 hereto is a copy of a press release entitled “3D Systems Completes Acquisition of Cimatron”. The contents of this Report of Foreign Private Issuer on Form 6-K (including the press release annexed as Exhibit 99.1 hereto, but excluding any quotations contained therein) are incorporated by reference into Cimatron’s Registration Statements on Form F-3, SEC File Numbers 333-161781 and 333-189764, filed with the SEC on September 8, 2009 and July 2, 2013, respectively, and in Cimatron’s Registration Statements on Form S-8, SEC File Numbers 333-12458, 333-140809 and 333-190468, respectively. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIMATRON LIMITED Dated: February 9, 2015 By: /s/ IlanErez Name: IlanErez Title: Chief Financial Officer The following exhibits are furnished as part of this Form 6-K: Exhibit No. Description Press Release issued on February 9, 2015
